Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-3-2006

Out A Sight Pet v. Radio Sys Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3609




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Out A Sight Pet v. Radio Sys Corp" (2006). 2006 Decisions. Paper 620.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/620


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 05-3609


                       OUT-A-SIGHT PET CONTAINMENT, INC.,
                                              Appellant
                                       v.

                RADIO SYSTEMS CORPORATION, RADIO FENCE
                    DISTRIBUTORS, INC.; LORI VOLWILER

                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            (D.C. Civ. No. 01-cv-05775)
                    District Judge: Honorable Louis H. Pollak
                                   ____________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                   July 13, 2006
                  Before: SMITH, WEIS and ROTH, Circuit Judges.
                              (Filed August 3, 2006)
                                  ____________

                                       OPINION


WEIS, Circuit Judge.

             Defendant Radio Systems Corporation produces and sells components for

electronic pet fences. Plaintiff Out-A-Sight Pet Containment, Inc. contracted to buy

components from defendant. The dispute between the parties is a straightforward one:


                                            1
did defendant agree to supply all of its various components as plaintiff contends, or only

those listed in an appendix to the sales agreement?

               After scrutinizing the supply agreement, the district judge decided that it

was ambiguous and submitted the issue to a jury. During the trial, evidence established

that plaintiff had been particularly interested in purchasing a component labeled as “UL-

275D,” which had not been included in the appendix. Interrogatory number one, which

was submitted to the jury, asked whether defendant was required to supply UL-275D to

plaintiff. The jury responded that plaintiff was not required to supply that item.

Interrogatory two asked the jury if plaintiff had proved that defendant was required to

allow plaintiff to buy all of the components, rather than only those listed in the appendix

to the written agreement. Again, the jury responded in the negative.

              After deliberations began, the jury sent a note to the district judge as

follows: “Can we the jury interpret question two to mean all products with the exception

of the UL-275D?” After a discussion with counsel, the judge answered, “No” to the

inquiry. The jury subsequently responded that plaintiff had not proved that the agreement

required defendant to allow plaintiff to buy all of the defendant’s products.

              On appeal, the plaintiff contends that the judge’s answer was erroneous.

We are not persuaded.

              We review a district court's formulation of a jury interrogatory for abuse of

discretion. Armstrong v. Burdette Tomlin Memorial Hosp. 438 F.3d 240, 246 (3d Cir.

2006) (citing Armstrong v. Dwyer, 155 F.3d 211, 214 (3d Cir.1998)). The only

                                              2
requirement “is that the questions asked of the jury be adequate to determine the factual

issues essential to the judgment.” Id. (quoting Dwyer, 155 F.3d at 216).

              Interrogatory number one directly addressed the issue raised by the jury and

it was neither necessary nor desirable to provide further instructions.

              Plaintiff further asserts error in the dismissal of the Sherman Act § 1 claim,

15 U.S.C. § 1, based on alleged pressure by competitive distributors to terminate the

plaintiff’s supply contract. At the close of the evidence, the district judge dismissed that

count because of insufficient evidence on the definition of the relevant market, and failure

to demonstrate the required impact on competition. We find no error in the District

Court’s ruling.

              Accordingly, the judgment of the District Court will be affirmed.




                                              3